Case 16-02042           Doc 173       Filed 11/06/19        Entered 11/06/19 16:40:03   Page 1 of 16




                              UNITED ST ATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                    BRIDGEPORT DIVISION
 ------------------------------------------------------------x
In re:                                                              Chapter 7
Michael S. Goldberg, LLC and                                        Case Nos. 09-23370-JAM
Michael S. Goldberg,                                                          09-23371-JAM
Debtors.
           ·------------------------------------x
James Berman, Chapter 7 Trustee for the
Estates of Michael S. Goldberg, LLC and                             Adv. Proc, No. 16-02042-JAM
Michael S. Goldberg,
Plaintiff,
V.
Robert A. Landino, Scott A. LaBonte, Centerplan
Cranston, LLC, Centerplan North Haven, LLC,
Centerplan Smithfield, LLC, Centerplan
Middletown, LLC, Acquisition Holdings, LLC,                         November 6, 2019
SAL Cranston, LLC, SAL North Haven, LLC,
SAL NH Investments, LLC, SAL Smithfield,
LLC, SAL Middletown, LLC, Siebar Middletown,
LLC, Centerplan College Square, LLC, College
Square LLC and Does 1-20,
Defendants.
-----------------------------------·------------------x
            OBJECTION OF THE DEFENDANTS, ROBERT A. LANDINO;
       CENTERPLAN CRANSTON, LLC; CENTERPLAN NORTH HAVEN, LLC;
       CENTERPLAN SMITHFIELD, LLC; CENTERPLAN MIDDLETOWN, LLC;
           ACQUISITION HOLDINGS, LLC; SIEBAR MIDDLETOWN, LLC;
         CENTERPLAN COLLEGE SQUARE, LLC; COLLEGE SQUARE LLC;
          AND THE COUNTERCLAIM PLAINTIFF, CENTERPLAN NB, LLC,
         TO THE TRUSTEE'S MOTION FOR PERMANENT STAY (ECF #172)

INTRODUCTION:

         The defendants, Robert A. Landino ("Landino"); Centerplan Cranston, LLC; Centerplan

North Haven, LLC; Centerplan Smithfield, LLC; Centerplan Middletown, LLC; Acquisition

Holdings, LLC; Siebar Middletown, LLC; Centerplan College Square, LLC; College Square,




{N5637875}
Case 16-02042         Doc 173     Filed 11/06/19      Entered 11/06/19 16:40:03         Page 2 of 16




LLC and the counterclaim plaintiff, Centerplan NB, LLC (collectively, "the Landino Entities"),

respectfully object to the plaintiffs Motion for Permanent Stay of this adversary proceeding

(ECF #172) on the grounds that (a) this Court has already ruled on substantially the same

motion, ordering that the previously-granted stay would remain in effect only through October

31, 2019, (b) extending the stay works an unfairly prejudicial hardship to the Landino Entities

and (c) good cause does not otherwise exist for extending the (now-expired) stay. In support of

their position, the Landino Entities represent as follows:

         A.      This Court has already ruled on substantially the same motion previously filed by
                 the Trustee.

         On September 30, 2019, the Trustee filed his Motion to Continue Existing Stay

(see ECF # 169, appended hereto as Exhibit A), through which he sought to stay this adversary

proceeding, "pending further court order" (Id., p. 1). This Court granted that motion on October

2, 2019 (see ECF #170), extending the stay through October 31, 2019. The Trustee's latest

motion is virtually identical to his prior motion, with the exception of certain non-substantive

differences, namely the intermittent use of the terms, "permanent" and "permanently" in

describing the stay which he seeks (see Motion for Permanent Stay, pp. 1, 6), as well as

references to permanent stays that this Court and the District Court had entered in certain related

proceedings, the latter of which is, candidly, entirely irrelevant to the question of whether a stay

should be permanently imposed in this case.

         The Trustee is, essentially, now seeking to get a second bite at the apple on this question.

Having failed to file a Motion for Reconsideration of this Court's prior ruling on his earlier

motion, the Trustee has resorted to a recycling exercise by presenting the same motion, but using

the descriptors, "permanent" and "permanently" and referring to stays granted in other cases to

(N5637875}                                        2
Case 16-02042         Doc 173      Filed 11/06/19       Entered 11/06/19 16:40:03         Page 3 of 16




which the Landino Entities are not parties, as ifto suggest that these distinctions are somehow

meaningful and should inspire this Court to alter its prior ruling. The Landino Entities urge this

Court to reject this inartful attempt to seek reconsideration of its prior order on such an untimely

basis.

         B.      The Trustee has overstated the issues regarding the need for expert discovery.

         In his motion, the Trustee contends that a permanent stay of this adversary proceeding is

merited because, "there remains substantial expert discovery to be conducted ... " with respect to

the position taken by the Landino Entities in their Motion for Summary Judgment. See Motion

for Permanent Stay, p. 6 (i121). By way of background, in their motion, the Landino Entities

appended five appraisal reports pertaining to the five parcels ofreal estate at issue in this action.

These are retrospective reports providing the fair market valuation of those properties as of the

respective dates of their allegedly fraudulent transfers. Apparently, the Trustee believes that

"substantial expert discovery" is required to refute these opinions. Candidly, the Trustee's

inability to procure five simple appraisal reports is hardly the result of being burdened with

performing "substantial" discovery tasks.

         In fact, it is disingenuous for the Trustee to claim that valuation of the properties

is truly an issue in dispute in this case. A careful reading of the Trustee's Second Amended

Complaint reveals that nowhere does he allege that the Landino Entities furnished inadequate

consideration in exchange for the assets they received. 1 Rather, the gravamen of the Trustee's

Complaint is that: (I) the Landino Entities exchanged liquid assets (i.e., cash) for illiquid assets

(i.e., the transferors' membership interests in certain limited liability companies that owned the

1
  Those assets consisted of membership interests in the lower tier entities that owned the membership
interests in the upper tier entities that owned the five parcels of real estate at issue herein.

(N5637875}                                          3
Case 16-02042        Doc 173      Filed 11/06/19      Entered 11/06/19 16:40:03        Page 4 of 16




five parcels of commercial property at issue) [See ECF #82, at iJiJ60, 64 (p. 19), iJ70 (p. 20), iJ75

(pp. 20 - 21 ), iJ79 (p. 21 ), appended hereto as Exhibit BJ, (2) somehow, such illiquid assets

found their way into the hands of the co-defendant, Scott A. LaBonte ("LaBonte") and (3) the

Landino Entities somehow knew that this would happen-all as part of a scheme to hinder,

defraud and delay the Trustee in his efforts to collect a debt from LaBonte.

         Notwithstanding the fact that this is a fraudulent transfer action, brought pursuant to

Connecticut's version of the Uniform Fraudulent Transfer Act ("CUFTA"), C.G.S. §§52-552a, et

seq. (a statute that, incidentally, contains nothing suggesting that the exchange of illiquid assets

for liquid assets is a violation thereof), the Trustee has, remarkably, not bothered to exam the

valuation of the five properties in question heretofore. The failure to examine and research such

a fundamental question should not serve as an excuse to impose a permanent stay on this action.

         Despite the passage of more than a year since the filing of the Landino Entities' summary

judgment motion, there is no visible indication that the Trustee has done anything other than to

complain that the Landino Entities are not playing fairly because they elected to file a summary

judgment motion in advance of the deadline for the .filing of dispositive motions in this case.

There is no reason why the undertaking of retrospective appraisals of five pieces of commercial

property should require so much time and effort. The five properties at issue are all indistinct

commercial properties located in cities in Connecticut and Rhode Island. The dates of their

respective transfer are well known to the Trustee. In short, this process, had it been undertaken

promptly, would have been entirely completed by now. The Trustee's law firm, as the Court is

well aware, maintains a robust practice of representing debtors and, undoubtedly, knows many




{N5637875}                                        4
Case 16-02042        Doc 173     Filed 11/06/19      Entered 11/06/19 16:40:03        Page 5 of 16




competent real estate appraisers upon whom he can call to perform this routine type of

assignment.

         C.      The plaint/tf's October 22, 2018 motion is now moot.

         The Trustee also makes much of the fact that his Motion, Pursuant to .FRCP 56(d) to

Deny, or Defer Decision on, Defendants' Summary Judgment Motion, Pending Completion of

Expert Discovery (ECF #146) has never been adjudicated by this Court. The Landino Entities'

Motion for Summary Judgment was filed on October 9, 20 I 8. A total of 10 l days elapsed

between that date and the date that this Court ordered a stay of the proceedings in this adversary

proceeding on January 18, 2019. Thereafter, the case remained stayed from January 18-

October 31, 2019, a period of some 286 days. Thus, 397 days elapsed between the filing of the

Motion for Summary Judgment and the date that the stay expired, the first 10 I days of which

occurred when there was no stay in effect.

         Certainly, during that IOI-day period, the Trustee had ample opportunity to (a) review

the appraisal reports disclosed by the Landino Entities, (b) retain his own real estate valuation

expert to review the reports and assist him in preparing for the deposition of the Landino

Entities' expert, (c) notice and conduct that deposition and (d) disclose his own expert. Under

the terms of the now-superseded Fifth Amended Case Management Order (ECF #138, appended

hereto as Exhibit C), the Trustee had only 35 days from the service of the "opening expert

reports" in which to furnish his own "responsive expert reports" (Id., p. 2).

         Because the Landino Entities disclosed their sole expert on October 9, 2019 (ECF #143,

appended hereto as Exhibit D), the passage of 35 days would bring us to the date of November

13, 2018. Yet, apparently, not only did the Trustee fail to take any ofthe above steps during that


(N5637875}                                       5
Case 16-02042         Doc 173      Filed 11/06/19       Entered 11/06/19 16:40:03          Page 6 of 16




 35-day period, he did not do so for the next 66 days. And, also apparently, despite the fact that

the undertaking of settlement efforts virtually ended following the conclusion of an unsuccessful

one-day mediation with Magistrate Fitzsimmons on May 1, 2019, the Trustee has done nothing

since then.

         Therefore, the fact that the Trustee's October 22, 2018 motion was never decided is

immaterial. The Trustee has received all that he sought through that motion, and then some.

Specifically, the order proposed by the Trustee, granting that motion provided, in relevant part,

that "expert discovery shall proceed in accordance with the deadlines of the August 2, 2018, [sic]

Fifth Amended Case Management Order" (see ECF #146-2). That order, in turn, provides that

the deadline for responsive expert reports was January 4, 2019 (see ECF #138, p.,2, appended

hereto as Exhibit E), i.e., 14 days before the initial stay of this action even went into effect.

Stated differently, the Trustee has received exactly what he asked for, notwithstanding the fact

that the Court never adjudicated his motion. More to the point, the Trustee never provided any

responsive expert reports by January 4, 2019.

         D.     The RICO action filed by the Trustee admits that it would be "futile" to pursue
                this adversary proceeding because ofLandino 'spoor financial condition, yet the
                Trustee has named him as a defendant in the RICO action anyway.

         The Trustee, in a statement that defies both logic and common sense, contends that the

continuation of this adversary proceeding is "futile" (see Complaint in 3:19-cv-01533-VLB, ECF

#1, hereinafter "the RICO Complaint," at p. 63, appended hereto as Exhibit F). In support of this

contention, the Trustee further avers, "The named defendants in the Landino Action2 include 13




2
  "The Landino Action" is a defined term that refers to this adversary proceeding. RICO Complaint, p. 63,
11285.

(N5637875}                                          6
Case 16-02042           Doc 173       Filed 11/06/19       Entered 11/06/19 16:40:03    Page 7 of 16




    entities, all of which have been dissolved, and R. Landino 3, who within the last several months

    had a $39 million-dollar [sic] judgment entered against him in connection with construction

    failures at Dunkin Donuts Park in Hartford." Id., p. 66, if295. Clearly, the Trustee believes that

    Landino is judgment-proof. That being the case, what is to be gained by suspending the

    adversary proceeding pending against him and, instead, pursuing a brand-new second lawsuit

against him in the District Court? Does the Trustee believe that a judgment against Landino in

the District Court action will be any more collectible than a judgment against him in this

adversary proceeding?

           On this score, the Trustee appears to be suggesting that his willingness to prosecute the

RICO lawsuit on a contingent fee basis should excuse him from continuing to litigate an

adversary proceeding that he, himself, initiated. The Trustee contends that the scarce resources

remaining in the debtors' estate should not be expended on the further prosecution of this

adversary proceeding. See Motion to Stay, p. 6, if22. Were this not so disingenuous a statement,

it would be almost comical. It is remarkable that, now that the estate is nearly emptied of its

assets, the Trustee has suddenly decided to act frugally.

           A cursory review of the numbers in the underlying bankruptcy case reveals the self-

serving quality of the Trustee's representations in this regard. As the chart below indicates, the

Trustee's counsel has made seven interim fee applications, the first six of which were subject to

a 10% holdback on its fees:




3
    "R. Landino" refers to Landino. RICO Complaint, p. 8, 1124.

(N5637875)                                             7
Case 16-02042      Doc 173      Filed 11/06/19       Entered 11/06/19 16:40:03                        Page 8 of 16




                                                                                     ...
 Date of Order           ECF#           Amount of Fees         Amounfof     ·· · Amount of
    Granting                              Approved           Costs Approved      Holdback
Application for
 Comnensation
12/16/2010          ECF #336            $ 597,346.00         $ 22,433.77                          $ 59,734.60

12/12/201 I         ECF #695            $2,042,276.00        $113,604.17                          $204,227.60

12/06/2012          ECF #1058           $2,062,172.23        $ 42,665.46                          $206,2 I 7 .23
12/20/2012          ECF #1075                                $105,027.60
04/04/2014          ECF #1288           $1,268,262.25        $ 42,092.04              ·.·.        $126,826.23
                                                                                      •
11/12/2015          ECF #1395           $1,266,075.00        $ 26,602.41                          $126,607.50

12/13/2017          ECF #1488          $1,016,423.05         $ 14,281.39                          $IO 1,642.31

07/31/2017          ECF#l751           $1,646,930.50         $ 49,945.39                          $         .00
              .



    TOTALS                             $9,899,485.03         $4 I 6,650.23           •· • $825,255.47
                                                                             .


In addition to the foregoing amounts, 11 other professionals have applied for compensation, ten

of whom have received orders granting their respective applications, and the eleventh of which

has the hearing on its application scheduled for November 19, 2019. These are summarized as

follows:

    Applicant       Date of Order            ECF#            Amount of Fees                     Amount of
                       Granting                                Approved                       Costs Approved
                     Annlication
J. Allen           12/16/2010          ECF #337             $ 31,918.00                       $1,219.00
Kosowskv, CPA                                                                                 .



J. Allen           12/08/2011          ECF#686              $161,399.00                       $        69.05
Kosowskv, CPA                                                                    .


Betsy Anderson     05/24/2012          ECF #884             $    3,750.00                     $          .00
(real estate
broker)                                                                                   .

J. Allen           01/14/2013          ECF #1112            $150,822.00                       $        59.70
Kosowskv, CPA



(N5637875)                                       8
    Case 16-02042       Doc 173       Filed 11/06/19     Entered 11/06/19 16:40:03              Page 9 of 16




    J. Allen             02/27/2014           ECF #1271          $120,065.00                $   72.88
    Kosowskv, CPA         .



    Aon Risk             06/09/2015           ECF #1346          $ 45,777.00                $ 167.90
    Solutions
    (forensic
    accountants)
    J. Allen             07/08/2016           ECF #1455          $ 15,940.00                $     .00
    Kosowskv, CPA
    J. Allen            01/17/2018            ECF#l490           $   5,048.00               $     .00
    Kosowsky, CPA                                                                     ..
    EBCS Marine         06/06/2019           ECF #1664           $     663.00 ·             $     .00
    Survey, LLC
    (surveyor)
    FT! Consulting,     08/20/2019           ECF #1764           $212,996.27                $ 848.10
    Inc.
    Osborne & Fonte     07/02/2019           ECF #1704           $   2,231.25               $ 618.40
                                                                                  .


KDR Appraisal           07/19/2019           ECF #1726           $     800.00               $      .00
Services
Shectman                07/31/2019           ECF #1749           $   1,745.00               $   250.00
Halperin Savage,
LLP
Darroweverett,          07/31/2019           ECF #1750           $   1,554.00         . $       160.00
LLP
Nelligan, LLP           09/17/2019           ECF #1779           $ 16,227.00                $ 1,591.73
                                                                                      .··


Denison Yacht           (pending)            (pending)           (pending) 4                (non-applicable;
Sales                                                                                       see footnote 4,
                                                                                            sunra)


Exclusive of the amount involved with the pending application, the total amounts awarded to the

other professionals for fees and costs, respectively, are $770,935.52 and $5,5056.76.

      The Trustee's most recent status report, dated July 3, 2019 (see ECF #1709 in the main case,

09-23370-JAM, appended hereto as Exhibit G), contains the following information:

      •   At the time of the filing of the debtors' involuntary cases, their creditors were owed
          approximately $ I 2 million. Id., p. I


4
    The amount sought is $6,000 in fees, and zero in expenses.

{N5637875)                                           9
Case 16-02042           Doc 173      Filed 11/06/19     Entered 11/06/19 16:40:03         Page 10 of 16




        •    The Trustee has recovered $19,213,869.82, of which $18,428,716.34 was recovered
             through his prosecution of approximately 200 adversary proceedings. Id., p. 2

        •    Near the end of calendar year 2012, the Trustee made an interim distribution of
             $8,354,651.01 to creditors, which he has quantified as a 27.5% distribution. 5 Id., p.5

    By late 2012, the Trustee's counsel had been awarded compensation of$4,701;794.23 (subject to

    a holdback of $470,179.43) in fees and $178,703.40 in expenses. This represents a fee

    approximating 36% of the total of the amounts distributed to creditors plus the amount of the

    approved fees, well in line with a typical 1/3 recovery.

            From that point, forward, however, the Trustee made no further distributions to creditors

and instead, embarked upon a protracted, ill-considered and unproductive course of litigation,

dissipating the estate of another $3,701,179.74 in counsel fees and $90,829.19 in expenses

incurred by his counsel. Moreover, of the other professionals who submitted fee applications, it

appears that $423,046.52 in fees and $3,709.01 in expenses were incurred after the solitary

payment to the creditors had been made. Meanwhile, the estates' creditors, the so-called

"Goldberg Victims," have not received one penny in the past seven years. In fact, of the 173

adversary proceedings that were brought by the Trustee and subsequently closed, 113 of those

cases (67.6%) were closed by the end of 2013, as noted on the attached 18-page excerpt from the

Court's live database, appended hereto as Exhibit H.

            If the Trustee were a conventional client, he would never tolerate such profligacy by his

lawyer, given the conspicuous absence of any return whatsoever on his investment. This

highlights the abject injustice of the Trustee's position in seeking a permanent stay of the



5
  It is unclear what the 27.5% figure represents. If the distribution were 27.5% of the amount owed to
creditors, that would mean that the total amount owed to creditors was $30,380,549, more than 2½ times
the $12 million figure provided on page 1 of the status report.

{N5637875}
Case 16-02042          Doc 173      Filed 11/06/19         Entered 11/06/19 16:40:03           Page 11 of 16




    proceedings. Landino has received an invoice from the undersigned counseln_e_arly every month

    since May of 2016, an invoice that he is expected to pay in full. In stark contrast, the Trustee, by

    utilizing the law firm at which he is a member, has the luxury of never having to come out of

    pocket to pay his legal bills. Only now, that the estate has been bled dry by the Trustee's

    reckless, fruitless and improvident crusade of litigation have he and his lawyers agreed to work

on an alternative fee basis (as if they had any choice). Landino, as a defendant, does not have the

luxury of being able to retain counsel on a contingency basis.

           The willingness to work on an alternative fee basis is not altruism onthe Trustee and his

counsel's part. It is desperation, the legal equivalent of the fourth down, fourth quarter "Hail

Mary" pass into the endzone. The Trustee and his lawyers deliberately opted to forego any

further distributions to their creditors, choosing instead to embark upon the que~tionable path of

further litigation that has drained the estates of its assets. Rather than deal with the stark reality

of the prospect of the Landino Entities prevailing on the Motion for Summary Judgment, they

instead are seeking to pivot into their latest outlandish claim as embodied in the RICO

Complaint. 6 In that action, they have 15 new parties to subject to their scorched-earth, no-holds

barred approach to litigation-15 new parties to wear down in their relentless pursuit of feckless

claims. This type of unbridled, unchecked behavior by a Trustee and his lawyers should not be

rewarded by permitting them to sidestep the Landino Entities' Motion for Summary Judgment,

and instead, embark upon a new course of protracted, expensive and reputationally-damaging

litigation.


6
 The Trustee contends that it "is highly unlikely" that the Landino Entities will prevail on their Motion for
Summary Judgment. See Motion for Permanent Stay, p. 6, '1)20. If the Trustee is so confident in his
ability to predict this Court's ruling, then why is he doing everything in his power to prevent the
adjudication of that motion?

{N5637875)                                            11
Case 16-02042        Doc 173     Filed 11/06/19       Entered 11/06/19 16:40:03       Page 12 of 16




         Contrary to the Trustee's naked, unsupported contentions that the granting of the Landino

Entities' Motion for Summary Judgment will not "provide [Landino] with a basis to dismiss the

RI CO claim asserted against him" (Motion for Permanent Stay, p. 6, 120), a careful examination

of the factual allegations asserted against the Landino Entities in this action reveals that they are

identical to the factual allegations in the RICO Complaint. Save for the addition of numerous

conclusory statements that Landino's action in perpetrating the same allegedly fraudulent

conveyances as are alleged in this proceeding constitute the engagement in the enterprise

required for a RICO claim, there is nothing different substantively in the allegedly actionable

behavior found in the two documents. Therefore, a finding by this Court that the Landino

Entities did not engage in fraudulent transfers would entirely erode the basis for any predicate

acts required to demonstrate a RICO violation in the RICO action.

         E.     The fact that the non-Landino Entity parties to this action, as well as the
                defendants in the other adversary proceedings filed by the Trustee, have
                consented to a permanent stay is irrelevant and immaterial to the issue ofwhether
                the stay should be permanent as to the Landino Entities in this matter.

         The Trustee apparently seeks to bootstrap either (a) the action of this Court and another

judge in other actions ordering a stay and/or (b) the acquiescence to the permanent stay by the

non-Landino Entity parties whom he has sued in this case as well as in other litigation that he has

initiated. See Motion for Permanent Stay, p. 4, 1112 - 14. This is a meaningless point, as if to

suggest that, merely because other Courts have imposed a permanent stay, or because other

parties have agreed to a permanent stay, it is unreasonable for the Landino Entities to decline to

do so. What the Trustee fails to appreciate (and, likewise, fails to mention) is.that none of these

parties has filed a Motion for Summary Judgment in their respective proceedings.



{N5637875)                                       12
Case 16-02042           Doc 173     Filed 11/06/19        Entered 11/06/19 16:40:03       Page 13 of 16




             In fact, the non-Landino Entity defendants in this action have declined to propound

written discovery, notice depositions or attend any depositions, other than LaBonte's (which,

necessarily meant that he would need to participate in that proceeding). It is entirely possible

that such parties recognize that they lack any viable defenses in those actions, so they prefer to

engage in the RICO proceeding, which could easily take several years to conclude. Their

priorities and objectives are not those of the Landino Entities, however, and the latter should not

be mindlessly lumped in with the former, just for the sake of mere convenience,

         In short, there is nothing efficient or expeditious about permanently deferring action on a

motion that could conclude this case for the Landino Entities, as well as provide a basis for

dismissing the RICO action against Landino, so that a lengthy, complicated and expensive

District Court action, filed barely a month ago against 17 defendants, can work its way through a

complex, time-consuming process.

         F.         The Trustee's contentions, notwithstanding, the Briscoe factors weigh heavily
                    against the imposition of a permanent stay in this action.

         In perhaps the most tortured analysis undertaken by the Trustee in this matter to date, he

attempts to fit the proverbial square peg into the round hole by arguing that the factors outlined

by the Second Circuit in Briscoe v. City of New Haven, 2009 U.S. Dist. LEXIS 119948

(D.Conn. 2009) actually support his position. Nothing could be further from reality.

         First, the private interests of the plaintiff in proceeding expeditiously actually tilts

markedly in favor of the resolution of the summary judgment motion inthis case. The findings

of this Court, one way or the other, will likely have a significant impact on the adjudication of

the same factual issues presented in the RICO case. Given that the parties in this matter actively

litigated this case for 2½ of the 3½ years it has been pending, there is a substantial trove of

{NS637875}                                           13
Case 16-02042       Doc 173      Filed 11/06/19        Entered 11/06/19 16:40:03        Page 14 of 16




discovery material to be utilized in the adjudication of the Landino Entities' summary judgment

motion. In contrast, with 15 new parties in the RICO case, where the Rule 26(f) conference just

occurred last week, that matter is in its infancy. There is nothing remotely efficient about

abandoning this case, which could, conceivably, conclude promptly in the Landino Entities'

favor, instead opting to embark upon a new and complicated matter in another forum,

         Second, the interests of the Landino Entities and the concomitant burdens imposed upon

them by a permanent stay likewise militate in favor of denying the Trustee's motion. The

Landino Entities should not be punished for their promptness in filing their Motion for Summary

Judgment before the deadline. Likewise, the Trustee should not be rewarded by being permitted

to protract further this litigation which has been pending for nearly three and a half years.

         Diligence is one thing. Dragging litigation out interminably is something wholly

different. The Trustee has already subjected Landino to more than three and a half years of

litigation, with all the attendant expense, stress, distraction and reputational loss that has

accompanied it. The Trustee needs to observe some reasonable boundaries in his crusade to find

money for this estate. It is submitted that he has already gone well beyond those boundaries in

the prosecution of this matter, and to seek a permanent stay of this action is neither fair nor

necessary.

         Third, the interests of the courts would not be well served by a permanent stay. As noted,

supra, the adjudication of the Landino Entities' Motion for Summary Judgment may actually

promote the efficiency of, not only this action, but the RICO action itself, given the identity of

the factual predicate in both lawsuits.




{N5637875)                                        14
Case 16-02042       Doc 173      Filed 11/06/19     Entered 11/06/19 16:40:03        Page 15 of 16




         Fourth, the interests of other persons may be better served by the continuation of this

action, particularly the adjudication of the Landino Entities' Motion for Summary Judgment.

Should this Court find that the Landino Entities did not perpetrate fraudulent conveyances, such

a finding would necessarily absolve their co-defendants, including LaBonte, from liability in this

case. Furthermore, insofar as the RICO Complaint alleges that two non-parties to the present

action, Attorney Lawrence Marks ("Marks") and his law firm, Juliano & Marks, participated in

the fraudulent transfers allegedly undertaken by the Landino Entities (i.e., because of Marks and

his law firm's representation of certain of the co-defendants in this action), a favorable finding

for the Landino Entities could also dispose of some of the claims raised against Marks and his

law firm in the RICO Action.

         Fifth, the interest of the public would most decidedly not be served by staying this action

permanently. Such an order would simply serve to embolden and encourage the Trustee and his

law firm from continuing to engage in this abusive pattern of litigation in their seemingly

interminable quest for "Comonado's Gold." Their behavior is in serious need ofreigning in, and

this Court is in the best position to do so.

                                           CONCLUSION

         If this Court grants the Trustee's motion, it is tantamount to sanctioning Landino to years

of protracted, expensive, reputationally-harmful litigation in the District Court. At the very least,

he and the other Landino Entities should be permitted to pursue the summary judgment motion

that was filed more than a year ago. The Trustee and his lawyers should not be permitted to run

roughshod over the rights of others by subjecting them to such debilitating litigation when a




{N5637875}                                        15
Case 16-02042      Doc 173     Filed 11/06/19        Entered 11/06/19 16:40:03     Page 16 of 16




perfectly acceptable and expeditious alternative is available. Accordingly, this Court is urged to

deny the Trustee's motion.

                                                       THE DEFENDANTS,
                                                       ROBERT A. LANDINO; CENTERPLAN
                                                       CRANSTON,LLC;CENTERPLAN
                                                       NORTH HAVEN, LLC; CENTERPLAN
                                                       SMITHFIELD, LLC; CENTERPLAN
                                                       MIDDLETOWN, LLC; ACQUISITION
                                                       HOLDINGS, LLC; SIEBAR
                                                       MIDDLETOWN,LLC;CENTERPLAN
                                                       COLLEGESQUARE,LLC;COLLEGE
                                                       SQUARELLC

                                                       and THE COUNTERCLAIM PLAINTIFF,
                                                       CENTERPLAN NB, LLC



                                                       By:
                                                             ThomasJ.
                                                             Federal B
                                                             Carmody, Torrance, Sandak &
                                                             Henness~y LLP
                                                             195 Church Street, 18th Floor
                                                             P.O. Box 1950
                                                             New Haven, CT 06509-1950
                                                             Tel. No.: 203-777-5501
                                                             Fax No.: 203-784-3199
                                                             tsansone@carrnodylaw.com




{N5637875}                                      16
